ORDER

PER CURIAM.
AND NOW, this 29th day of July, 2003, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
1. Whether the Insurance Department possesses the statutory authority to require that all uninsured and underin-sured motorist disputes be submitted to mandatory, binding arbitration?
2. Whether the issue of whether the Insurance Department’s imposition of mandatory, binding arbitration upon uninsured and underinsured motorist disputes violates the Constitutional right to a jury trial of both insurers and insurance consumers was waived, and if not, whether the imposition of such arbitration, in fact, violates the Constitutional right to a jury trial?